Citation Nr: 0419191	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969 and from August 1971 to August 1974.  He died in March 
2001.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant testified at a Board hearing 
at the RO in January 2004.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


REMAND

The appellant testified during a Board hearing in January 
2004 that a heart murmur that was found during the veteran's 
pre-induction examination in 1967 is related to his fatal 
hypertensive and arteriosclerotic cardiovascular disease.  In 
support of her contention, she submitted a medical article 
from the Internet on heart disease and heart murmurs that she 
said supports her contention.  

Prior to rendering a decision on this claim, additional 
evidence must be obtained.  Such evidence includes a copy of 
the autopsy report that was performed on the veteran, as well 
as outstanding postservice VA medical records pertinent to 
this claim.  In this regard, the appellant testified in 
January 2004 that the veteran received all his medical care 
from the VA and began seeking treatment for his heart 
condition right after service and throughout their marriage.  
However, the medical evidence on file regarding the veteran's 
heart condition is scant.  Consequently, in addition to the 
autopsy report, an attempt should be made to obtain all 
outstanding post-service VA cardiovascular treatment records.  
38 U.S.C.A. § 5103A(b)&(c).  

After the above-noted evidence is obtained, a medical opinion 
should be requested that addresses the question of a possible 
nexus between the veteran's service and cause of death.  

In consideration of the foregoing, this case is hereby 
REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).
  
2.  After obtaining any additional 
information needed from the appellant, 
the RO should obtain a copy of the 
autopsy report performed on the veteran 
following his death in March 2001.

3.  The RO should request any outstanding 
VA medical records pertinent to the 
veteran's cardiovascular disability from 
1974 to the date of his death.  

4.  Thereafter, the veteran's claims file 
should be forwarded to a VA cardiologist 
for review.  Based on a review of the 
claims file, to include the veteran's 
service medical records, the physician 
should be asked to provide an opinion to 
the following questions:  

a.  Is the physiologic heart murmur 
that was found during the veteran's 
pre-induction examination in 1967 
considered a disease process, or, a 
congenital, developmental or 
familial defect?

b.  If considered a disease process, 
is it at least as likely as not that 
the veteran's heart murmur was 
aggravated by his active service, 
i.e., did it undergo a worsening in 
service beyond the natural progress 
of the disease?

c.  If considered a congenital, 
developmental or familial defect, is 
it at least as likely as not that 
the veteran's heart murmur was 
subject to a superimposed disease or 
injury in service?

d.  If the answer to either question 
(i) or (ii) is affirmative, is it at 
least as likely as not that the 
disease process/superimposed disease 
or injury was causally related to 
the veteran's fatal hypertensive and 
arteriosclerotic cardiovascular 
disease?

e.  Is it at least as likely as not 
that the veteran's fatal 
hypertensive and arteriosclerotic 
cardiovascular disease was 
manifested during service or within 
one year of discharge from service, 
or was otherwise causally related to 
any other incident or condition of 
the veteran's active service?

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the appellant's claim can be granted.  
The appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



